Cite as 2017 Ark. App. 549


                  ARKANSAS COURT OF APPEALS
                                          DIVISION IV
                                          No. E-17-229

                                                    Opinion Delivered: October   25, 2017
HARVEST RICE, INC.
                                APPELLANT
                                                    APPEAL FROM THE ARKANSAS
V.                                                  BOARD OF REVIEW
                                                    [NO. 2017-BR-00492]
DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, AND
PATRICIA OSWALD
                     APPELLEES
                                                    APPEAL DISMISSED



                                  BART F. VIRDEN, Judge

        Appellant Harvest Rice, Inc. (Harvest Rice) appeals from the Arkansas Board of

 Review’s May 8, 2017 decision, reversing the Appeal Tribunal and finding that the claimant,

 Patricia Oswald, was entitled to benefits because she was discharged from last work for

 reasons other than misconduct. We dismiss due to a lack of jurisdiction.

        Harvest Rice filed its petition for appeal with this court on June 9, 2017. The notice

 of appeal was not signed by an attorney but instead was signed by Harvest Rice’s Co-

 President and CEO, Patrick Casserly.

        It is well-settled law that corporations must be represented by licensed attorneys.

 Bank of Fayetteville NA v. Dir., 2016 Ark. App. 96. Furthermore, our supreme court has

 held that when a party not licensed to practice law in this state attempts to represent the

 interests of others by submitting himself or herself to the jurisdiction of a court, those

 actions, such as the filing of pleadings, are rendered a nullity. Id.
                                 Cite as 2017 Ark. App. 549

       Here, Casserly indicated on the Petition for Review that Harvest Rice was not

represented by an attorney, and he signed the petition. Because Casserly is not an attorney,

he may not represent Harvest Rice in this case. Id. Our case law makes it clear that invoking

the process of a court of law constitutes the practice of law. Steel v. Dir., 2016 Ark. App.
377. Because Casserly was practicing law when he signed the petition, the petition is null

and void. Id. As a result, we lack jurisdiction and dismiss this appeal.

       Appeal Dismissed.

       KLAPPENBACH and BROWN, JJ., agree.

       No briefs filed.




                                               2